Citation Nr: 9921837	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-31 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for low back pain.  

3.  Entitlement to service connection for low blood pressure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
July 1973 to April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal.  

In October 1998, the veteran testified at a personal hearing 
held at the RO before the undersigned Member of the Board.  

The Board's decision on the issues of entitlement to service 
connection for low back pain and low blood pressure are set 
forth below; however, the issue of entitlement to service 
connection for PTSD is addressed in the REMAND following the 
ORDER portion of the decision.


FINDINGS OF FACT


1.  There is no competent medical evidence of an underlying 
lumbar pathology associated with complaints of intermittent 
back pain. 

2.  There is no competent medical evidence that the veteran 
has low blood pressure or any underlying pathology associated 
with low blood pressure.  

CONCLUSIONS OF LAW

1.. The claim for service connection for low back pain is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2. The claim for service connection for low blood pressure is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps, 
126 F.3d at 1468.  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

B.  Low Back Pain

In service, the veteran was seen on only one occasion for 
complaints of low back pain, and that was in November 1973.  
On examination, his back had full range of motion, with some 
discomfort.  He was prescribed low back exercises and 
application of a heating pad.  At separation from service, no 
history of any back complaints or treatment was noted.  On 
examination, his spine was found to be normal.  

The report of the veteran's June 1984 VA examination notes 
that his gait, carriage, and posture were normal.  At the 
time, he neither gave a history of any back problems nor 
complained of any back pain.  No back disorder was found on 
examination.  

The veteran's numerous medical records, both private and VA, 
for various periods from 1982 to 1993 do not contain any 
complaints, symptomatology, or treatment for back complaints.  
His VA examination report of August 1993 notes that he 
complained of an off-and-on aching back pain, which he 
related came on with stress and anxiety but was not present 
otherwise.  On examination, the veteran's carriage, posture, 
and gait were normal.  There was no limitation of motion of 
his back.  No back disorder was found.  

The report of the veteran's September 1996 VA examination 
notes complaints of low back pain.  He denied that he had 
sustained any back injury in service; rather, he claimed that 
the pain was stress related.  On examination, his back was 
normal.  An X-ray taken of his back revealed no abnormality.  
The examining physician specifically noted that the veteran 
had no evidence of lumbar spine pathology.  It was the 
physician's opinion that the veteran's complaints of 
intermittent back pain were of psychogenic origin.  

Analysis

In essence, there is no competent medical evidence of a 
chronic lumbar disability associated with the veteran's 
complaints of intermittent back pain.  He denied having 
sustained any back injury while in service and, indeed, no 
medical evidence has been presented showing any in-service 
injury.  However, more importantly, the record contains no 
competent medical diagnosis of any underlying lumbar 
pathology associated with complaints of intermittent back 
pain, and opinion linking that disability to service.  In the 
absence of such competent evidence of a current back 
disability (and a nexus between that disability and service), 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Hence, the veteran's claim for 
low back pain is not plausible.  




C.  Low Blood Pressure

The veteran's service medical records reflect that his blood 
pressure readings were consistently within the normal range, 
beginning with 112/64, at entrance examination in July 1973, 
to 135/70, at separation examination in March 1974.  Nowhere 
in these records is there any symptomatology associated with 
low blood pressure nor is there any underlying pathology 
diagnosed that was associated with low blood pressure.  

The report of the veteran's June 1984 VA examination notes 
his blood pressure reading of 136/70.  At the time, he was 69 
inches tall and weighed 178 pounds.  His heart was normal and 
no cardiovascular disorder was revealed.  

The veteran's medical records from 1982 to 1996 consistently 
noted normal blood pressure readings and no underlying 
pathology is noted or diagnosed that would be associated with 
low blood pressure readings.  

Analysis

The veteran contends that, because of the medication he has 
been taking for his psychiatric condition, he has developed 
low blood pressure.  However, the veteran has not presented 
any competent medical evidence to support his claim nor does 
the record contain any competent medical evidence, medical 
opinion, that the veteran even has, or ever had, chronic low 
blood pressure.  All of the veteran's medical records, both 
in-service and post-service, consistently reflect blood 
pressure readings that are within normal limits.  Further, 
none of the veteran's medical records reveal any 
symptomatology associated with low blood pressure, such as 
fatigue, weakness, or dizziness, nor do these medical records 
contain any diagnosis of low blood pressure, or diagnosis of 
any condition for which low blood pressure is a symptom.  In 
the absence of competent evidence of a current disability 
(and a nexus between that disability and service, or a 
service-connected disability), there can be no valid claim.  
See Brammer, 3 Vet. App. at 225.  

C.  Conclusion

The Board does not doubt the sincerity of the veteran's 
belief that he currently has a back disorder which causes him 
intermittent low back pain, and low blood pressure, which are 
either the result of service or a service-connected 
disability.  Nonetheless, the Board would emphasize that it 
is the province of trained health care professionals to enter 
conclusions that require medical opinions, such as diagnoses 
of disabilities, or opinions as the etiology of disabilities.  
As the veteran is a lay person without medical training of 
expertise, he is not competent to render an opinion on a 
medical matter, such as a diagnosis or opinion as to the 
etiology of a disability; hence, his contentions in this 
regard have no probative value.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Claims must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Thus, the Board must conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection are well grounded.  As the duty to assist has not 
been triggered by evidence of well-grounded claims, there is 
no duty to assist the veteran in developing the record to 
support his claims for low back pain for and low blood 
pressure.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances that would put the VA on 
notice that any additional relevant evidence may exist which 
could be obtained that, if true, would well-ground the 
veteran's service connection claims.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for low back pain is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for low blood pressure is denied.  


REMAND

During the veteran's October 1998 Board hearing, hearing, it 
was noted that the issue of service connection for a 
psychiatric disorder has been certified by the RO as 
entitlement to service connection for PTSD.  However, the 
veteran explained that what he actually is seeking is service 
connection for a diagnosed psychiatric disorder.  The Board 
notes that his psychiatric diagnoses include borderline 
personality disorder, dysthymic disorder, schizophreniaform 
reaction, paranoid schizophrenia, and bipolar disorder.  As 
noted above, however, the RO has not adjudicated more than 
service connection for PTSD.  

In light of the veteran's assertions, the issue should be 
expanded as indicated on the front cover of this decision.  
However, because the RO has not considered whether service 
connection is, in fact, warranted for a psychiatric condition 
other than PTSD.  Hence, consideration of the question of 
service connection for PTSD, at this juncture, is premature, 
and the entire issue must be remanded to the RO for 
adjudication.  Furthermore, if the claim is again denied, the 
veteran and his representative must be file a notice of 
disagreement, and, after issuance of a Statement of the Case, 
a substantive appeal on the expanded issue; otherwise, the 
Board will only have jurisdiction of the claim for service 
connection for PTSD. 

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  After completion of any development 
deemed warranted by the record, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, in 
light of all pertinent evidence, and all 
pertinent legal authority.  

2.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must timely file a 
notice of disagreement, and, after 
issuance of Statement of the Case on the 
expanded issue, a timely substantive 
appeal; otherwise, the Board will have 
jurisdiction only over the issue of 
service connection for PTSD.  

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument within the appropriate period.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

